Citation Nr: 0017251	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-46 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Susan Johnson, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


REMAND

The veteran served on active duty from May 1966 to April 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from an RO decision which denied applications to 
reopen previously denied claims for service connection for 
back and left hip disorders.  The veteran had a hearing 
before a member of the Board sitting at the RO (i.e., Travel 
Board hearing) in October 1997.  In November 1998, the Board 
remanded the case to the RO, and the case was later returned 
to the Board.  

In June 2000, the Board sent the veteran a letter which 
informed him that the Board member who conducted his October 
1997 Travel Board hearing was no longer working at the Board, 
and the veteran was asked whether he wanted another hearing.  
The veteran responded in June 2000, indicating he wanted 
another Travel Board hearing.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).  
Thus, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for 
another Travel Board hearing on the 
issues on appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.   



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



